OPINION — AG — ** GAME AND FISH — HUNTING LICENSE — ELIGIBILITY ** (1) NON RESIDENTS OF OKLAHOMA MAY 'NOT' LAWFULLY HUNT IN OKLAHOMA WITHOUT HAVING FIRST OBTAINED A NONRESIDENT HUNTING LICENSE AS PROVIDED FOR BY LAW. (2) INDIVIDUALS MAY NOT HUNT QUAIL IN OKLAHOMA ON DAYS OR AT TIMES OTHER THAN THOSE SET BY STATUTE, AND THIS CONCLUSION APPLIES WHETHER SAID INDIVIDUAL HUNTS ON HIS OR ON SOME OTHER PERSON'S LAND. (PRIVATE LAND) (3) QUAIL OR PHEASANT, PROPAGATED IN CAPTIVITY OR TRANSPORTED INTO THIS STATE, MAY NOT BE LIBERATED INTO THE WILD EXCEPT UNDER THE PERMISSION AND SUPERVISION OF THE STATE GAME AND FISH DEPARTMENT. (4) 29 Ohio St. 519 [29-519] DOES NOT AUTHORIZE THE OWNER OR LESSEE OF A PRIVATE PART, PRESERVE, CLUB OR RESORT TO PERMIT HUNTING OF QUAIL THEREIN ON DAYS OTHER THAN THOSE PRESCRIBED BY 29 Ohio St. 305 [29-305], AND DOES NOT AUTHORIZE SUCH OWNER OR LESSEE TO CHANGE THE BAG LIMITS OF FISH OR GAME BY ENLARGING SAME. HOWEVER, SUCH OWNER OR LESSEE MAY RESTRICT THE RIGHT TO HUNT IN HIS PARK, PRESERVE, CLUB OR RESORT, TO LESS DAYS THAN THOSE SET BY STATUTE, AND BY RESTRICTING THE BAG LIMIT TO A NUMBER LESS THAN THAT ALLOWED BY GENERAL STATUTE. CITE: 29 Ohio St. 519 [29-519], 29 Ohio St. 305 [29-305], 29 Ohio St. 206 [29-206] 29 Ohio St. 203 [29-203] (JAMES P. GARRETT)